Citation Nr: 0944635	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  05-06 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right wrist disorder.  

5.  Entitlement to an increased (compensable) rating for 
residuals of right fifth metacarpal fracture.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

As to issues #1, #2, #3, and #4, it is noted that the 
Veteran's initial claims for service connection for a low 
back, right hand, right arm, and right shoulder condition 
were denied by the RO in April 1998.  The Veteran was 
notified but did not file a timely appeal as to these issues, 
and the decision became final.  In reviewing the September 
2002 rating decision, it appears that the RO reopened the 
claims listed above, but the claims of service connection 
were again denied.  The Board notes that the Veteran's right 
shoulder condition was reclassified to include a separate 
cervical spine disorder and service connection for this 
disorder was also denied.  While that was not clearly denied 
in the earlier action, the RO seems to include it in the 
reopening and the Board will do likewise.  As the issue is 
reopened and considered on the merits, there is no prejudice 
to the appellant.  

The Board does not have jurisdiction to consider a claim that 
has been previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must find that new and material evidence has been 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  See also Winters v. West, 12 Vet. App. 203 (1999).  
Subsequent actions by the RO suggest that the claims were 
reopened but denied on the merits in a January 2005 statement 
of the case (SOC).  In subsequent actions in 2005 and 2007, 
it is unclear as to whether the claims were reopened and 
denied on the merits or denied on the basis that new and 
material evidence was not received.  Regardless of the RO's 
determinations as to whether new and material evidence has 
been received, the Board must make its own determinations as 
to whether new and material evidence has been received to 
reopen these claims.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened, regardless of the RO's finding.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  By rating of April 1998, service connection for a low 
back disorder and disorder of the right arm, hand, and 
shoulder, (taken to include the neck) was denied.  It was 
essentially held that these disorders were unrelated to 
service or the service connected hip disorder.  Notice was 
provided and there was no appeal.

2.  Evidence received since the April 1998 rating decision 
includes evidence that bears directly and substantially upon 
the specific matters under consideration, is not cumulative 
or redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claims 
of service connection for a low back disorder and a cervical 
spine disorder.  

3.  Evidence of record does not include competent and 
probative evidence that tends to relate a low back or 
cervical spine disorder to the Veteran's service or the 
service connected disorder.  The weight of the competent 
evidence shows that there is no relationship between the neck 
and low back complaints and any incident of service.

4.  Evidence received since the April 1998 rating decision 
does not include evidence that bears directly and 
substantially upon the specific matters under consideration, 
is cumulative or redundant, and by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claims of service connection for disorders of the right 
shoulder and right wrist.  

5.  From September 16, 2006, the date of VA examination, the 
Veteran's service-connected residuals of fracture of the 
right fifth metacarpal, have been manifested by some pain on 
motion, mild deformity at the proximal shaft of the fifth 
metacarpal, and X-ray evidence of mild osteoarthritis.  Prior 
to that date, there was no objective evidence of painful 
motion or functional impairment of the right little finger.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen 
claims of entitlement to service connection for low back and 
cervical spine disorders; accordingly, the claims are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).  

2.  A low back disorder was not incurred in or aggravated 
during service and is not secondary to service-connected 
residuals of nondisplaced fracture of the right acetabulum.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.303, 3.310 (2009).  

3.  A cervical spine disorder was not incurred in or 
aggravated by service, and is not secondary to service-
connected residuals of nondisplaced fracture of the right 
acetabulum, and degenerative arthritic changes in the 
cervical spine may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
3.303, 3.307, 3.309, 3.310 (2009).  

4.  New and material evidence has not been received to reopen 
claims of entitlement to service connection for right 
shoulder and right wrist disorders; accordingly, the claims 
are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).  

5.  From September 16, 2006, the criteria for a 10 percent 
disability rating, but no higher, have been met for the 
service-connected residuals of fracture of the right fifth 
metacarpal (little finger of the right hand).  Prior to that 
date, a noncompensable rating was warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes (DCs) 5010-5003, 5156, 5227, 5230 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in May 2002, May 
2003, November 2003, April 2004, September 2006, and February 
2007) specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
Veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; (3) informing the Veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

Additionally, as to those claims on appeal regarding whether 
new and material evidence has been received that is 
sufficient to reopen a previously denied claim, it is noted 
that in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the 
Court held that VA must notify a Claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the Claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought.  The VCAA requires, in the context of 
a claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

In the present case, in light of the favorable determinations 
with respect to whether new and material evidence has been 
received to reopen the claims of entitlement to service 
connection for low back and cervical spine disorders, and as 
to whether an increased rating is warranted for service-
connected residuals of a fracture of the right fifth finger, 
no further discussion of VCAA compliance is necessary.  

However, as to the claims of whether new and material 
evidence has been received to reopen the previously denied 
claims of service connection for right wrist and right 
shoulder disorders, it is noted that the Veteran has been 
notified of the evidence and information necessary to reopen 
the claim and to establish entitlement to the underlying 
claims for benefit sought in the September 2006 VCAA letter 
mentioned above.  

New and Material Evidence - Low Back, Cervical, Right Wrist, 
and Right Shoulder Disorders

As already noted, the Veteran's claims for service connection 
for low back, cervical (classified as shoulder and arm at the 
time), right wrist (classified as right hand), and right 
shoulder disorders were denied by the RO in April 1998.  This 
is the last final denial of the claims, and the record 
reflects that the Veteran was notified that same month.  He 
did not appeal.  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).  At that time, 
the STRs showed treatment for various injuries after motor 
vehicle accidents.  Specifically, the Veteran was seen for 
right shoulder complaints in 1976 and neck complaints in 
1977.  He fractured his right acetabulum in 1978.  However, 
no chronic disorders of the low back, cervical spine, right 
wrist, or right shoulder were noted during service.  Post 
service records dated from 1986 through 1997 were considered 
which showed clinical findings regarding a right shoulder 
condition in 1986.  He was hospitalized after 3 weeks of 
right shoulder pain and a septic right shoulder was noted.  
In February 1988, he also reported low back pain, but X-ray 
was negative.  

When examined by VA in September 1997, he reported low back 
pain associated with his service-connected right hip 
condition.  However, examination showed no significant 
pathology in the lumbar spine, or hip, for that matter.  The 
examiner opined that the Veteran's current low back pain was 
unrelated to the hips.  Additional VA examination in 
September 1997 reflects that the Veteran related a history 
that included a staph infection in the right shoulder that 
required 3 corrective surgeries.  Scars from these procedures 
were noted by the examiner.  The Veteran also reported right 
wrist and low back pain.  Following examination, the 
diagnoses included right shoulder injury; capsulitis or 
tendonitis; and chronic lumbosacral strain.  

In April 1998, the Veteran's claims of service connection for 
low back, right hand, right arm, and right shoulder 
disorders, were denied in that he was not treated for any 
such conditions during service or for many years after 
service.  Moreover, a physician had opined that there was no 
relationship between current complaints and any inservice 
injury.  

Decisions of the RO are final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the Veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In 2000, the Veteran attempted to reopen his claim for 
service connection for residuals of inservice injuries, to 
include disorders of his low back, neck, right shoulder and 
right wrist.  The essential matters under consideration in 
this case are whether such disorders were incurred, or 
aggravated during the Veteran's active military service.  In 
order for the claims to be reopened, evidence must be 
presented, or secured, since the 1998 determination which is 
relevant to, and probative of, the matters under 
consideration.  

The evidence associated with the claims file subsequent to 
the RO's April 1998 decision includes private treatment 
records from 1977 and 1978, as well as VA treatment records 
from 1998 through 2006.  Also added were duplicates of 
records already in the claims file.  

The private records reflect that the Veteran was hospitalized 
in late December 1977 after a car accident for which he was 
treated primarily for a cerebral concussion.  He signed for a 
self discharge on January 1, 1978.  No residuals, to include 
back, neck, right shoulder or right wrist problems, were 
noted upon service discharge examination.  

The VA treatment records added to the record essentially 
reflect treatment for the claimed conditions, as well as 
other problems.  Magnetic resonance imaging (MRI) of the 
cervical spine in 1998 and 2003 reflects significant cervical 
spine conditions, to include degenerative conditions.  X-rays 
of the lumbar spine, to include in 2002, continue to show an 
essentially normal spine with only a transitional vertebra.  
Right shoulder X-rays in April 2003 show mild degenerative 
changes in the right shoulder. A chronic right wrist disorder 
was not reported.  Of primary interest are the reports a VA 
physician who examined the Veteran for residuals of a 
concussion in July 2004.  He added in an October 2004 
statement that the claims file had been reviewed and that 
there was clear documentation that the Veteran had been in a 
significant motor vehicle accident in 1979.  Based upon the 
severity of the injuries, it was the doctor's opinion that it 
was as least as likely as not that the injuries to the neck 
and lower back occurred as a result of this motor vehicle 
accident.  The impact was significant, and this was the 
reasoning and basis for the examiner's decision.  The 
examiner did not express what conditions of the neck and back 
that the Veteran had.  

Additional VA examination was conducted in December 2004.  
The examiner referred to the claims file for history as to 
previous accidents and treatment.  For example, it was noted 
that the Veteran had been in an inservice accident in 1979 
that resulted in a right acetabulum fracture.  It was also 
noted that the Veteran blamed this accident for his current 
pain in the low back, neck, shoulder, etc.  The Veteran's 
history of a deep shoulder infection in 1986 that had 
resulted in 3 surgeries was also reported.  The examiner 
noted that the Veteran was able to remove his clothing with 
only minimal assistance.  X-rays of the lumbar spine revealed 
only a transitional vertebra.  There was mild disc bulge at 
C5-6 without cord compromise.  The examiner was unable to 
explain the Veteran's symptoms on any anatomic basis.  They 
were out of proportion to the objective data.  Also he was 
considered an unreliable historian.  In the examiner's 
opinion, within a reasonable degree of medical certainty, 
there was no causal relationship between the Veteran's 
complaints of neck, shoulder, elbow, hand, lumbosacral spine, 
or hip pain or dysfunction.  Another physician concurred with 
the opinion.  

Subsequently dated records include a VA examination of the 
right hip and right shoulder in 2005.  At that time, the 
examiner noted that the Veteran's statements were 
inconsistent and unreliable.  

The Board finds that the 2004 examiner's opinion which 
supports the Veteran's claims of service connection as to the 
low back and neck is new and material as to those issues.  A 
favorable medical opinion as to the claims of entitlement to 
service connection for a low back or cervical spine disorder 
was not of record at the time of the 1998 denial.  Thus, it 
is concluded that the examiner's 2004 statement is new and 
material.  Those two claims are reopened.  

However, additional claims addressing whether new and 
material evidence has been received as to entitlement to 
service connection for right shoulder and right wrist 
disorders are not reopened.  As in 1998, there is still no 
competent medical evidence of record which associates current 
shoulder or wrist complaints, to include the post service 
right shoulder infection, to any inservice car accident, to 
include the resulting right hip fracture.  Moreover, no 
examiner has diagnosed a right wrist disorder.  The Board 
notes that Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability. In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Thus, new and material evidence as to 
these claims has not been received, and the claims are not 
reopened.

Service Connection - In General

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
degenerative arthritic changes to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis - Service Connection - A Low Back Disorder and a 
Cervical Spine Disorder

As discussed above, the Board has determined that new and 
material evidence has been received to reopen the Veteran's 
claims of entitlement to service connection for a low back 
disorder and for a cervical spine disorder.  In light of the 
Board's decision, the entire record must be reviewed on a de 
novo basis.  

As reported above, the Veteran's STRs show inservice 
treatment for various injuries after motor vehicle accidents.  
While he reported low back problems, no chronic disorder was 
indicated during service.  In fact, it was not until many 
years after service before he had additional low back 
complaints.  Moreover, it was not until 1998 that cervical 
spine problems were indicated.  While the Board has 
considered the VA medical examiner's 2004 opinion that the 
Veteran's current back and neck complaints are associated 
with the inservice car injury, it is noted that the examiner 
did not specifically state what the Veteran's diagnoses were.  
Moreover, additional VA examination by more than one examiner 
resulted in a medical conclusion that current low back 
complaints and cervical spine disorder were unrelated to the 
inservice injury, to include the right hip condition.  

While the physician's 2004 statement that the Veteran's low 
back and neck complaints were related to the inservice injury 
has been considered, the Board finds that the VA treatment 
records from this period of time are more probative.  They 
reflect that the Veteran was not diagnosed with a cervical 
spine disorder until many years after service, and that 
lumbar spine examinations and testing have essentially been 
normal throughout the years, except for the Veteran's 
complaints of pain.  No significant pathology of the lumbar 
spine has actually been reported.  A transitional vertebra is 
the only positive findings pertaining to the lumbar spine, 
and this was not noted until many years after discharge from 
service.  

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded greater evidentiary weight to the VA examiners who 
reviewed the record, to include the 2004 statement in support 
of the these claims, and concluded that the Veteran's low 
back and cervical complaints and symptoms were not related to 
service.  

The Veteran insists that the inservice car accident with 
resulting right hip fracture caused back and neck problems.  
However, it is noted that he is not competent in medical 
matters, and his opinion that his current problems are due to 
his military service is without competent basis.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

As there is no competent medical evidence showing that the 
Veteran's lumbar or cervical conditions were incurred in or 
aggravated during active service or for many years 
thereafter, or as a result of an injury incurred during 
service, service connection is denied.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2009).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.3 (2009).

Residuals of Right Fifth Finger Fracture

The Veteran contends that his service-connected residuals of 
a fractured right fifth metacarpal warrant a 10 percent 
disability rating.  He maintains that he has pain in the 
right little finger of 5 to 6 hours of duration.  (See VA 
examination in September 2006).

The Veteran's service-connected connected residuals of 
fracture of the right fifth metacarpal (little finger of the 
right hand) has been evaluated at the noncompensable level 
under Diagnostic Codes (DCs) 5227 (ankylosis of the ring or 
little finger) and 5230 (limitation of motion of the ring or 
little finger).  The evidence shows, and as will be discussed 
in the analysis below, that the Veteran has some mild 
narrowing the interphalangeal joints of the fingers and mild 
deformity of the proximal shaft of the fifth metacarpal.  
There does not seem to be any significant limitation of 
motion of his right fifth little finger.

The schedular rating provides for a noncompensable rating for 
ankylosis of the little (fifth) finger, whether it is 
unfavorable or favorable.  38 C.F.R. § 4.71a, DC 5227 (2009).  
A note following the diagnostic code advises that 
consideration should be give whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  Id.

Under DC 5230, any degree of limitation of motion of the 
right (fifth) finger is assigned a noncompensable rating, 
whether it affects the minor or major hand, respectively.  38 
C.F.R. § 4.71, DCs 5230 (2009).

In essence, the rating schedule does not provide for a 
compensable rating for limitation of motion, or even 
ankylosis, of the little finger alone.  38 C.F.R. § 4.71a, 
DCs 5227, 5230 (2009).  Here, an October 2000 VA examination 
report does not disclose any significant findings pertaining 
to the right hand.  Other records on file during the appeal 
period essentially reveal no objective findings, and thus, 
prior to the date of the grant herein, a noncompensable 
rating is warranted.  At the time of VA examination on 
September 16, 2006, however, there was some mild narrowing 
the interphalangeal joints of the fingers and mild deformity 
of the proximal shaft of the fifth metacarpal.  Moreover, the 
Veteran complained of daily pain associated with the fingers 
although he showed little, if any, limitation of motion of 
the fingers.  While the examiner noted that the examination 
was inconsistent with "pain magnification," it was noted 
that X-ray showed some degenerative changes.  

The September 16, 2006, examination disclosed pain with 
motion of the right little finger.  Therefore, painful motion 
has clearly been established, as has arthritis of the right 
little finger.  See 38 C.F.R. § 4.59.  As noted above, the 
rating schedule does not provide for a compensable rating for 
limitation of motion, or even ankylosis, of the little finger 
alone.  38 C.F.R. § 4.71a, DCs 5227, 5230 (2009).  
Notwithstanding the fact that the Veteran was noted to be 
exhibiting pain magnification, a compensable rating for 
arthritis can be assigned based on X-ray findings of 
arthritis and painful motion under 38 C.F.R. § 4.59, which 
states that painful motion with joint or periarticular 
pathology is entitled to at least the minimum compensable 
rating for the joint.  See also VAOPGCPREC 9-98, footnote 1; 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Therefore, an evaluation by analogy under the criteria for 
evaluating arthritis due to trauma/degenerative arthritis is 
possible.  See 38 C.F.R. §§ 4.20, 4.71a, DCs 5003 and 5010 
(2009).  All reasonable doubt was resolved in the Veteran's 
favor in reaching this determination.  

Under DC 5010, arthritis due to trauma and substantiated by 
X-ray findings will be rated as degenerative arthritis, which 
is rated based on limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of 
motion of the specific joint (or joints) involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003; see also 38 C.F.R. § 4.59 (2009); Hicks v. 
Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991)).

The medical evidence discussed above shows that, by analogy, 
the symptomatology of the Veteran's right fifth finger 
disability does meet the criteria for a 10 percent disability 
rating, but no more.  There is evidence as discussed earlier, 
confirmed by findings, that the joints of the finger are 
affected by limitation of motion, albeit at a noncompensable 
level under appropriate diagnostic codes.  Therefore, a 10 
percent disability rating, but no more, is warranted.  38 
C.F.R. § 4.71a, DC 5003.

Thus, in view of the foregoing, it is the Board's judgment 
that the disability picture more nearly approximates the pain 
on motion required for a 10 percent rating, and, hence, a 10 
percent rating is warranted for service-connected residuals 
of fracture of the right fifth metacarpal with arthritis 
(little finger of the right (major) hand).  38 C.F.R. § 4.7 
(2009).

As noted above, the service-connected residuals of fracture 
of the right fifth metacarpal and arthritis (little finger of 
the right hand) has not been shown to result in limitation of 
motion of other digits, or interfere with overall function of 
the right hand.  See 38 C.F.R. § 4.71a, Code 5227, Note. 
Additionally, the Veteran has significant function remaining 
of the right hand, and would not be as well served by 
amputation.  See 38 C.F.R. § 4.71a DC 5156 (2009).  Thus, a 
higher or separate rating is not warranted under the 
aforementioned diagnostic codes.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1) (2009).  In this case, 
the rating schedule is not inadequate, as there are higher 
ratings provided for amputation of the little finger or for 
resulting limitation of motion of other digits or 
interference with overall hand function.  In addition, there 
is no medical evidence that the Veteran's service-connected 
right (major) little finger disability caused marked 
interference with employment, or necessitated any periods of 
hospitalization.  Thus, the evidence does not present an 
exceptional or unusual disability picture that markedly 
interferes with employment as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board concludes that the Veteran is adequately 
compensated by application of regular schedular standards and 
that referral for extraschedular consideration under 38 
C.F.R. § 3.321(b) is not warranted.


ORDER

New and material evidence has been received to reopen claims 
of entitlement to service connection for a back disorder and 
for a cervical spine disorder.  However, service connection 
for a back disorder and a cervical spine disorder is denied.  

New and material evidence has not been submitted to reopen 
claims of entitlement to service connection for a right wrist 
and a right shoulder disorder.  

From September 16, 2006, a 10 percent rating for residuals of 
a fractured right fifth metacarpal and arthritis (little 
finger of the right (major) hand), but no higher, is granted, 
subject to regulations governing the payment of monetary 
benefits.  Prior to that date, a noncompensable rating was 
properly assigned.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


